Citation Nr: 0403567	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-09 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to May 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for cause of 
the veteran's death. 

The Board notes that in the June 2001 rating decision and the 
May 2002 statement of the case, the RO addressed the issue of 
eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. chapter 35.  However, the appellant did not file 
a claim as to this issue, nor did she address it in her June 
2001 notice of disagreement.  Thus, the Board concludes that 
this issue is not on appeal.  


FINDINGS OF FACT

1.  The veteran died in April 2001.  At the time of his 
death, he was service-connected for hearing loss, right ear, 
with a noncompensable evaluation.

2.  The immediate cause of death was listed on the death 
certificate as cardio-respiratory arrest.  The underlying 
cause was listed as severe bradycardia, due to coronary 
artery disease.  The approximate interval between the onset 
of coronary artery disease and death was noted to be 
"years."  Other significant conditions contributing to 
death but not resulting in the underlying cause were end-
stage renal disease, diabetes, recent below knee amputation, 
and severe vascular disease.

3.  Heart disease and diabetes mellitus were not manifest 
during service or within one year of separation.  There is no 
competent evidence attributing the conditions listed on the 
death certificate to in-service events.

4.  There is no competent evidence that establishes a nexus 
between the veteran's cause of death and his service-
connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the appellant of the evidence 
and information necessary to substantiate her claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an undated letter sent prior to the rating decision, the AOJ 
clarified that the appellant was claiming survivor's benefits 
based on the veteran's death being due to a service-connected 
condition.  In a July 2001 VCAA letter, under a heading 
entitled "What Must the Evidence Show to Establish 
Entitlement," the RO stated that to establish entitlement 
for service-connected death benefits, the evidence must show 
the cause of death, an injury, disease, or event in service, 
and a relationship between the cause of death and the injury, 
disease, or event in service.  The RO stated that it would 
review the service medical records to see if the veteran had 
an injury or disease in service, or suffered an event in 
service causing injury or disease.

Second, VA has a duty to inform the appellant of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In the July 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the appellant 
obtain medical records, employment records, or records from 
other Federal agencies, but that the appellant had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the appellant's responsibility to 
make sure that the records were received by it.  

The RO indicated that the claim had been denied since there 
was no evidence demonstrating that the cause of death, 
coronary artery disease, was incurred in or aggravated by 
service, and there was no evidence of an existing heart 
condition within one year of discharge from service.  The RO 
requested that the appellant identify medical care providers 
who might have additional records regarding the veteran's 
treatment for diabetes or coronary artery disease during 
service and after service.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records.  The 
appellant authorized VA to obtain medical records from Dr. 
Garcia, who treated the veteran for hearing loss.  The AOJ 
requested the records in August 2001.  A reply was not 
received.  The Board notes that the AOJ did not make a second 
request for those records, nor did it inform the appellant 
that it had not received records from Dr. Garcia.  However, 
as the records pertain to hearing loss, and not to a 
condition listed on the veteran's death certificate, the 
Board finds that the appellant has not been prejudiced by 
this error.  The appellant has not indicated the existence of 
any additional records that would aid in substantiating her 
claim.

The Board notes that the AOJ sent the July 2001 VCAA letter 
after issuing the rating decision denying the appellant's 
claim.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  This was not prejudicial to the appellant, 
however, as the AOJ did send a letter prior to the rating 
decision apprising the appellant of the claims process.  The 
letter sent prior to the rating decision clarified that the 
appellant was filing a claim for survivor's benefits based on 
the veteran's death being due to a service connected 
condition, and notified the appellant that the AOJ would 
obtain any medical records from VA medical centers and obtain 
any service records from the military, if appropriate.  

Further, the more detailed VCAA letter sent after the rating 
decision provided the appellant with the opportunity to 
submit additional evidence, and she did so.  The AOJ received 
post-service medical records in November 2001.  Further, in 
the July 2001 VCAA letter, the RO notified the appellant that 
it would review the service medical records to see if the 
veteran had an injury or disease in service, or suffered an 
event in service causing injury or disease, and that the 
appellant should submit any evidence, from during or after 
service, regarding the veteran's treatment for diabetes or 
coronary artery disease.  Thus the appellant had opportunity 
to submit relevant argument and evidence in that regard.  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Although the representative has implied that there could be 
outstanding service records, there is nothing to suggest that 
the service medical records are incomplete, and a VA Form 
3101 received in July 1999 documents that the appropriate 
respository of service medical records were forwarded to the 
AOJ.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

In a February 1951 report of medical examination, clinical 
evaluations of the heart and vascular system were normal, and 
a laboratory result for sugar was negative.  Blood pressure 
was 112/74.  In a February 1951 report of medical history, 
the veteran indicated that his health was good, and that he 
did not have nor ever had pain or pressure in the chest, 
palpitation or pounding heart, high or low blood pressure, or 
sugar in the urine.

In a December 1959 report of medical examination, clinical 
evaluations of the heart and vascular system were normal, and 
a laboratory result for sugar was negative.  Blood pressure 
was 118/70.  

In a March 1962 report of medical examination, clinical 
evaluations of the heart and vascular system were normal, and 
a laboratory result for sugar was negative.  Blood pressure 
was 122/90.  In a March 1962 report of medical history, the 
veteran indicated that his health was good, and that he did 
not have nor ever had pain or pressure in the chest, 
palpitation or pounding heart, high or low blood pressure, or 
sugar in the urine.

In a December 1970 retirement report of medical examination, 
clinical evaluations of the heart and vascular system were 
normal, and an EKG was reported to be within normal limits.  
A laboratory result for sugar was negative.  Blood pressure 
was 128/80.  In a December 1970 report of medical history, 
the veteran indicated that he was in good health to the best 
of his knowledge, and that he did not have nor ever had pain 
or pressure in the chest, palpitation or pounding heart, high 
or low blood pressure, or sugar in the urine.

A May 1997 statement from a private physician indicated that 
the veteran was a diabetic who had been on insulin for some 
years, and that he had a history of hypertension and renal 
insufficiency detected by another physician.  The physician 
noted that the veteran had evidence of diabetic renal disease 
with moderate renal insufficiency.

A July 29, 1998, private hospital report noted admitting 
diagnoses of complete heart block, arteriosclerotic heart 
disease, uncontrolled diabetes, non-insulin-dependent, 
hypertension, renal failure on meodialysis, and anemia.  
Discharge diagnoses were noted to be Bradyarrhythmia 
secondary to digoxin toxicity, end stage renal disease, and 
diabetes mellitus.

A September 6, 1998 private discharge summary report noted 
that the veteran had chronic renal failure, hypertension, 
noninsulin dependent diabetes mellitus, anemia, and poorly 
developed arterivenous fistula status post creation of graft 
arteriovenous fistula.

In private outpatient treatment reports from August and 
October 1998, in which the veteran was seen for management of 
his diabetes, the clinician noted that the veteran was 
receptive.

An October 1999 VA audio examination report noted that the 
veteran presented with a report of decreased hearing 
bilaterally and a left ear hearing loss that occurred 
suddenly approximately one year prior.  He reported that 
tinnitus began approximately one year prior, occurring only 
in the left ear.  The examiner noted that the veteran 
exhibited a mild to moderately severe mixed hearing loss in 
the right ear and a moderate to severe mixed hearing loss in 
the left ear.

In an October 1999 VA ear disease examination report, the 
examiner entered diagnoses of bilateral hearing loss with 
total hearing loss on the left ear, presently using a right-
sided hearing aid; tinnitus, intermittent, more marked in the 
left ear; status post repair of perforation, right tympanic 
membrane; and Meniere's disease with dizziness, hearing loss, 
and intermittent tinnitus that was more marked in the left 
ear.  

In a June 2000 rating decision, the RO granted service 
connection for hearing loss, right ear, status post tympanic 
membrane, with a noncompensable evaluation.  The RO denied 
service connection for tinnitus, Meniere's disease, and 
hearing loss, left ear.

The veteran died in April 2001.  The immediate cause of death 
was listed on the death certificate as cardio-respiratory 
arrest.  The underlying cause was listed as severe 
bradycardia, due to coronary artery disease.  The approximate 
interval between the onset of coronary artery disease and 
death was noted to be "years."  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were end-stage renal disease, diabetes, 
recent below knee amputation, and severe vascular disease.

In statements from June 2001 and June 2002, the appellant 
asserted that she believed that the veteran's death was 
caused or was a result of high blood pressure/hypertension 
and type II diabetes possibly treated while in the service.  
She stated that there was a possibility that the veteran had 
severe bradycardia due to coronary artery disease while in 
the service, and that EKG reports in the veteran's service 
medical records would show this disease.

In a July 2001 statement, the appellant asserted that the 
veteran's severe hearing loss contributed to the cause of 
death as he could not fully hear instructions on caring for 
his diabetes, and that his diabetes worsened as a result.

In the June 2002 statement, the appellant indicated that it 
was not clear whether the RO had considered the veteran's 
service medical records in its decision. 


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection for cardiovascular-renal disease and diabetes 
mellitus may be granted if manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  When any veteran 
dies after December 31, 1956, from a service-connected or 
compensable disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children, 
and parents.  See 38 U.S.C.A. § 1310 (West 2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
the contributory cause of death.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2003).  Service connection 
will be determined by exercise of sound judgment, without 
recourse to speculation and after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran to include autopsy reports.  See 38 C.F.R. 
§ 3.312(a) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

Initially, the Board notes that although the veteran served 
in a time of war, the appellant does not assert that the 
veteran had alleged that his coronary artery disease, renal 
disease, diabetes, or vascular disease had begun in combat, 
and, therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of 
service incurrence or aggravation of a disease or injury in 
the case of a veteran who engaged in combat with the enemy, 
is not for application.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for cause of the 
veteran's death.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
the contributory cause of death.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2003).  The veteran was 
service connected for hearing loss, right ear, status post 
tympanic membrane.  Hearing loss was not listed on the death 
certificate as either a principal or contributory cause of 
death.  

The death certificate noted that the immediate cause of death 
was cardio-respiratory arrest, due to severe bradycardia, due 
to coronary artery disease.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were end-stage renal disease, diabetes, recent below 
knee amputation, and severe vascular disease.  The veteran 
was not service connected for these conditions.  In order to 
establish service connection, the evidence must show a 
disability, a disease or injury in service, and a link 
between the disability and the injury or disease in service.  
38 C.F.R. § 3.303 (2003).  Service connection for 
cardiovascular-renal disease, hypertension, and diabetes 
mellitus may be granted if manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  None of the 
conditions listed on the death certificate are indicated in 
the veteran's service medical records.  Clinical evaluations 
of the heart and vascular system were normal in examination 
reports from February 1951, December 1959, March 1962, and 
December 1970.  Laboratory results for sugar were negative in 
those examinations as well.  The highest blood pressure 
readings were reported at 122/90 in the March 1962 medical 
examination and 128/80 in the December 1970 medical 
examination.  The first evidence of record of cardiovascular-
renal disease, hypertension, and diabetes mellitus was more 
than one year after discharge from service.  Further, the 
post-service medical records do not indicate a link between 
the veteran's post-service disabilities and a disease or 
injury in service.

The Board notes that the appellant has asserted that the 
veteran's death was caused or was a result of high blood 
pressure/hypertension and type II diabetes possibly treated 
while in the service.  She stated that there was a 
possibility that the veteran had severe bradycardia due to 
coronary artery disease while in the service, and that EKG 
reports in the veteran's service medical records would show 
this disease.  The Boards notes that in the December 1970 
retirement medical examination, the EKG was reported to be 
within normal limits.  As noted above, clinical evaluations 
of the heart were normal, and testing for sugar was negative 
in the service medical records.  The Board finds the 
contemporaneous medical evidence more probative of the 
veteran's medical condition during service.  The appellant 
has further asserted that the veteran's severe hearing loss 
contributed to the cause of death as he could not fully hear 
instructions on caring for his diabetes, and that his 
diabetes worsened as a result.  The Board notes that the 
appellant is unable to say whether the veteran could not 
fully hear instructions on caring for his diabetes, as that 
is not knowledge which can come to her through her five 
senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Complaints 
from the veteran that he could not hear instructions are not 
of record.  Further, in private outpatient treatment reports 
from August and October 1998, in which the veteran was seen 
for management of his diabetes, the clinician noted that the 
veteran was receptive.

The Boards notes that the appellant has indicated that it was 
not clear whether the RO had considered the veteran's service 
medical records in its decision.  The Board notes that in the 
May 2002 statement of the case, the DRO specifically lists 
the service medical records in the list of evidence.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for the cause of the 
veteran's death, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



